United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-495
Issued: September 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 16, 2009 appellant, through his attorney, filed a timely appeal of an
October 15, 2009 decision of the Office of Workers’ Compensation Programs denying his
emotional condition claim as untimely. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the claim.
ISSUE
The issue is whether the Office properly determined that appellant’s claim for an
emotional condition was not timely filed under 5 U.S.C. § 8122.
FACTUAL HISTORY
On February 22, 2009 appellant, then a 78-year-old internal revenue agent, filed an
occupational disease claim alleging that he developed an adjustment disorder with mixed
emotional features due to coordinating a large case and conducting appellate conferences to
prepare for trial and 16-hour days. He first became aware of his condition on June 17, 1985.

Appellant retired from the employing establishment on November 14, 1985 under disability
retirement. In a narrative statement dated March 16, 2009, appellant described a farmer who
charged at him with a hay fork in 1960 and a death threat he received a few years later. He
described his career and stated that the last audit he prepared involved a difficult taxpayer and
lasted over a year. Appellant sought treatment from Dr. Kale Gentry, a family practitioner, who
suggested that he stop work. He used several months of sick leave and eventually applied for
disability retirement.
The employing establishment controverted appellant’s claim on the grounds that it was
not timely filed.
Appellant submitted a December 6, 1985 report from, Dr. W. Gerald Fowler, a Boardcertified psychiatrist, who diagnosed adjustment disorder with mixed emotional features as well
as compulsive personality disorder and attributed these conditions to the stresses of appellant’s
employment. Dr. Fowler recommended that appellant retire for medical reasons. In a report
dated December 3, 1985, Dr. Stephen R. Harris, Ph.D, a clinical psychologist, noted that
appellant was requesting disability retirement due to ulcers, stress and psychophysiological
ailments. He diagnosed adjustment disorder and compulsive personality disorder. Dr. Harris
listed job employment difficulties as psychosocial stressors.
In a letter dated April 27, 2009, the Office requested additional factual information
regarding appellant’s claim including the last date that he worked, the information he provided
his manager and an additional description of the employment activities which he felt caused or
contributed to his emotional condition. In a letter dated May 2, 2009, appellant informed the
Office that he last worked on April 26, 1985. He noted that, Dr. Kale Gentry, his physician,
suggested on or about June 17, 1985 that he work at a less demanding job because stress was
making him sick. Appellant stated that shortly before April 26, 1985 he told his manager that he
was having a difficult time with an uncooperative taxpayer and requested sick leave. He stated
that his manager had not noticed his difficulties.
By decision dated June 10, 2009, the Office found that appellant’s claim was not timely
filed within three years of the date of last exposure and there was no evidence in the record to
establish that he provided his supervisor with notice of an on-the-job injury. It found that
appellant last worked on April 26, 1985, that he was aware of a possible relationship between his
work and his emotional condition on June 17, 1985 and that he had until June 17, 1988 to file his
claim. As appellant’s claim was not filed until March 11, 2009 some 24 years later it was not
timely.
On June 16, 2009 appellant requested a review of the written record. He contended that
he had provided his supervisor with Dr. Gentry’s June 17, 1985 letter which constituted adequate
notice of his employment injury. On a form dated June 28, 1985 a labor relations specialist
stated that the employer had not attempted accommodations based on a June 17, 1985 report
from Dr. Gentry advising that appellant was totally disabled. There is no copy of Dr. Gentry’s
report in the record.
By decision dated October 15, 2009, the Branch of Hearings and Review affirmed the
June 10, 2009 decision finding that appellant’s claim was not timely filed within the three year

2

time limitation. The record did not establish that appellant’s immediate superior had actual
knowledge of the injury within 30 days.
LEGAL PRECEDENT
Section 8122(a) of the Act1 states that “[a]n original claim for compensation for disability
or death must be filed within three years after the injury or death.” Section 8122(b) provides that
in latent disability cases, the time limitation does not begin to run until the claimant is aware or
by the exercise of reasonable diligence should have been aware, of the causal relationship
between the employment and the compensable disability.2 The Board has held that, if an
employee continues to be exposed to injurious working conditions after such awareness, the time
limitation begins to run on the last date of this exposure.3 A claim, however, would still be
regarded as timely under section 8122(a)(1) of the Act if the immediate superior had actual
knowledge of the injury within 30 days. The knowledge must be such as to put the immediate
superior reasonably on notice of an on-the-job injury or death.4
ANALYSIS
In the present case, appellant stated that he became aware of his emotional condition and
its relationship to his federal employment on July 17, 1985 a few months after he stopped work
on April 26, 1985. The time limitation for filing the claim began to run on July 17, 1985 the date
that appellant became aware of his emotional condition and its relationship to his employment.5
Appellant had three years from July 17, 1985 or until July 17, 1988 to timely file his claim.
Since he did not file a claim until February 22, 2009 it was not timely filed within the three-year
period of limitation.
Appellant contends that his supervisor had actual knowledge of his condition and of its
relationship to his employment. He submitted a 1985 form from the employer which noted that
the employing establishment had received a medical report dated June 17, 1985 from Dr. Gentry,
a family practitioner. This document does not establish that appellant’s supervisor had actual
knowledge of his emotional condition. It is not sufficient to establish that his immediate superior
had actual knowledge of the alleged work-related nature of appellant’s emotional condition. The
Board notes that Dr. Gentry’s report is not included in the record. The record reflects that
appellant sought a disability retirement from Office of Personnel Management (OPM) that was
ultimately accepted. The evidence of record has not sufficient to establish that his immediate
supervisor was provided with either the 1985 form or Dr. Gentry’s 1985 medical report.
Assuming he was generally aware of an emotional condition, the evidence is not such as to put

1

5 U.S.C. § 8122(a).

2

Id. at § 8122(b).

3

J.P., 59 ECAB __ (Docket No. 07-1159, issued November 15, 2007); Linda J. Reeves, 48 ECAB 373 (1997).

4

Id.

5

See supa note 2 at § 8122(b). See also James w. Beavers, 57 ECAB 254 (2005).

3

the supervisor reasonably on notice of an on-the-job injury.6 The record does not support that
appellant satisfied this requirement.7
CONCLUSION
The Board finds that appellant’s claim for an emotional condition was not timely filed
under the applicable provisions of the Act.
ORDER
IT IS HEREBY ORDERED THAT the October 15, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

Roger W. Robinson, 54 ECAB 846 (2003).

7

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007).

4

